         Case 1:02-cr-01237-LAP Document 487 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELO CAPALBO,

                       Plaintiff,              No. 20-CV-1860 (LAP)

-against-                                      No. 02-CR-1237 (LAP)

UNITED STATES OF AMERICA,                               ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In light of the Court’s resentencing of Mr. Capalbo

pursuant to his motion arising out of United States v. Davis

(dkt. no. 481 in 02-CR-1237), the Clerk of the Court shall mark

this companion civil case closed and all pending motions denied

as moot.

SO ORDERED.

Dated:       October 23, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
